Citation Nr: 0924609	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury. 

2.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania that 
denied service connection for a bilateral foot disability 
involving the fifth toes and for a left ankle disability.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing in August 2007 and did not request 
rescheduling.  Therefore, his request is deemed withdrawn.  
38 C.F.R. § 20.704(d).

This matter was previously remanded by the Board in June 
2008.  The additional development prescribed therein having 
been completed, this case was returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran was not shown to have a currently diagnosed 
left ankle disability that is related to his military 
service.

2.  The Veteran was not shown to have a currently diagnosed 
bilateral foot disability that is related to his military 
service.

3.  The Veteran failed to report for an examination to 
ascertain whether any pathology could be identified.




CONCLUSIONS OF LAW

1.  The Veteran was not shown to have a current left ankle 
disability that was incurred in or aggravated by his service, 
or that was caused by a disease or injury in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2..  The Veteran was not shown to have a current bilateral 
foot disability that was incurred in or aggravated by his 
service, or that was caused by a disease or injury in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

Here, the above cited notice requirements were satisfied by 
two letters that were sent to the Veteran.  An April 2003 
letter, issued by the RO prior to the rating decision, 
informed the Veteran that VA would request his service 
treatment records, provided examples of the types of evidence 
that the Veteran could submit in support of his claim,  and 
explained that it was the Veteran's responsibility to ensure 
that VA received all records that were not in the possession 
of a federal department or agency.  The Veteran was also 
informed what the evidence needed to show in order to 
establish entitlement to service connected compensation 
benefits.  The Veteran was sent another letter in July 2008, 
after his claim was remanded by the Board.  The post-remand 
VCAA notice that was sent to the Veteran explained the 
evidence that VA was responsible for obtaining on the 
Veteran's behalf as well as the information that the Veteran 
needed to submit or ask VA to obtain on his behalf and again 
explained what the evidence needed to show in order to 
establish service connection for a claimed disability.  This 
letter also adequately explained how VA determines disability 
ratings and effective dates.  The Veteran's claim was 
thereafter readjudicated in a May 2009 Supplemental Statement 
of the Case (SSOC), thus curing any pre-decisional notice 
errors.  

The Board therefore concludes that appropriate notice was 
given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service treatment records and the statements of the Veteran.  
The Veteran did not identify any VA treatment for his claimed 
disabilities.  While he sent VA a release form indicating 
that he was treated at a private facility, the Philadelphia 
Foot and Ankle Institute, he did not identify the dates of 
his alleged treatment there or provide any contact 
information for this facility.  As a result, VA could not 
obtain the Veteran's records from this private health care 
provider.  

In June 2008, the Board remanded this claim for additional 
development, including a VA examination to determine the 
nature and etiology of any current ankle or foot disorder.  
In July 2008, the RO/AMC sent a letter to the Veteran at the 
address indicated on his claim form notifying him that it 
requested the VA medical facility nearest him to schedule an 
examination in connection with his claims.  The letter stated 
that the examination was "very important" and that 
"[w]ithout it, we may have to deny your claim, or you might 
be paid less than you otherwise would."  The letter informed 
the Veteran that if he was unable to report for the scheduled 
examination, he needed to contact the medical facility where 
the exam was to be held in order to reschedule.  The Veteran 
failed to report for his examination in August 2008.  In 
October 2008, the RO/AMC sent another letter to the Veteran, 
this time to a different address that the Veteran had used in 
various correspondence.  The letter used essentially the same 
language as the July 2008 letter.  The Veteran again failed 
to report for his exam.  The RO/AMC contacted the Veteran's 
representative, The American Legion, to determine if they had 
contact information for the Veteran.  The American Legion 
indicated that they did not have an active address for the 
Veteran and could not locate the Veteran.  Nobody answered 
the phone at the number provided by the Veteran.  A written 
statement submitted by the Veteran's representative in June 
2009 indicated that the Veteran "appears to have moved" and 
failed to inform either his representative or VA of his new 
address. The Veteran never contacted VA to provide updated 
contact information or to explain his failure to appear for 
his scheduled examinations.  He never indicated a willingness 
to appear for a rescheduled examination.   

It is well established that the duty to assist is not always 
a one way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Veterans generally have a reciprocal duty to 
cooperate with VA in its efforts to obtain evidence; and such 
cooperation includes providing contact information as well as 
communication as to the reasons for failure to appear for an 
examination.  Insofar as the Veteran cannot be located, 
having both moved and failed to provide updated contact 
information or having simply ignored the correspondence sent 
to him by VA, the Board is of the opinion that no further 
assistance is necessary on the part of the VA.  In light of 
this, the Board finds that VA satisfied its duty to assist.

The Board also finds that the instructions in its June 2008 
remand were substantially complied with.  In the remand, the 
Board instructed the RO/AMC to contact the Veteran in order 
to obtain clarification concerning the nature of his claim 
for an left ankle disability and to schedule him for an 
examination.  The RO/AMC attempted to do so, sending letters 
to the Veteran at two different addresses, contacting his 
representative to ascertain if they had more recent contact 
information, and attempting to telephone the Veteran.  The 
RO/AMC was unable to locate the Veteran. 

For the reasons set forth above the claims shall be decided 
based on the evidence of record, as set forth in 38 C.F.R. § 
3.655.  


II.  Service connection

The Veteran claims that he has a left ankle disability and a 
disability involving the fifth toes on both of his feet which 
were incurred during his service.  Specifically, the Veteran 
claims that he injured his left ankle when he fell down the 
stairs in the dormitory at Hill Air Force Base and that his 
ankle "has not been the same since."  The Veteran claims he 
injured his fifth toes by wearing ill fitting boots during 
basic training and that, after service, he had surgery on his 
fifth toes which "were never the same as when [he] first 
went in [to the service]."  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

	A)  Left Ankle

The Veteran's service treatment records do not show any 
complaints of, or treatment for, a left ankle injury.  There 
is a treatment record indicating that the Veteran twisted his 
right ankle after slipping down stairs in April 1989.  No 
fracture or dislocation was seen on x-ray and the Veteran was 
treated with a splint, ice, elevation, and Motrin.  Service 
treatment records do not document any other treatment for, or 
complaints regarding, either of the Veteran's ankles.  The 
Veteran's separation examination in October 1989 indicated 
that the Veteran's feet and lower extremities were then 
normal.  The Veteran denied any present or previous foot 
trouble or broken bones on the Report of Medical History that 
he completed in October 1989 in connection with his 
separation examination.  

The June 2008 remand requested that the RO/AMC contact the 
Veteran to clarify whether he intended to claim a right ankle 
disability rather than a left ankle disability.  As 
previously noted, the Veteran did not respond to any attempts 
by VA to contact him.   

The Veteran failed to report for a VA examination to 
determine whether he currently has an ankle disability.  
There are no medical records from any source showing that the 
Veteran currently has a left ankle disability.  

"When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record."  
38 C.F.R. § 3.655(b).  There is no competent evidence that 
the Veteran has a current left ankle disability.  The 
Veteran's contention that his ankle "has not been the same" 
since an alleged in service injury is not competent evidence 
of a current disability.  While the Veteran is competent to 
report his observable symptoms, there is no evidence that he 
has the requisite training or credentials to provide an 
expert opinion diagnosing, or explaining the etiology of, any 
medical condition.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Furthermore, there is no evidence that the Veteran injured 
his left ankle during his military service or that he 
otherwise incurred or aggravated any left ankle disability 
during his service.  Service treatment records do not show 
any treatment for the left ankle during service.  The only 
treatment shown was for the right ankle.  The Veteran's and 
the feet and lower extremities were noted to be normal at his 
separation examination.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). 

Since there is no evidence of either a current left ankle 
disability or a relationship between such disability and the 
Veteran's military service, service connection for a left 
ankle disability is denied. 

	B)  Bilateral foot disability 

The Veteran's service treatment records show that he was 
treated with respect to his toes in October 1988.  He 
complained of painful corns on his toes.  He was noted to 
have hammertoes.  The toes were to be debrided and moleskin 
applies to the fifth toes.  His shoes were to be stretched.  
An orthotic laboratory note indicates a diagnosis of bunions 
or calluses of the fifth toes and that the Veteran's shoes 
were to be stretched.  The Veteran was placed on a profile 
allowing him to wear tennis shoes for five days.  The 
diagnosis on the physical profile serial report was 
hammertoes with corns.  Service treatment records do not show 
any further complaints of, or treatment for, foot or toe 
problems.  The Veteran's separation examination in October 
1989 indicated that the Veteran's feet were then normal.  The 
Veteran denied any present or previous foot trouble on the 
Report of Medical History that he completed in October 1989 
in connection with his separation examination.

The Veteran failed to report for a VA examination to 
determine whether he currently has a disability involving the 
fifth toes of his feet.  Thus, his claim must be decided 
without the benefit of the evidence such an exam could have 
provided.  38 C.F.R. § 3.655(b).  There are no medical 
records from any source showing that the Veteran currently 
has a foot disability.  

There is no competent evidence that the Veteran has a current 
disability of the feet.  The Veteran's contention that his 
toes "were never the same" after his service is not 
competent evidence of a current disability.  While the 
Veteran is competent to report his observable symptoms, there 
is no evidence that he has the requisite training or 
credentials to provide an expert opinion diagnosing, or 
explaining the etiology of, any medical condition.  See, e.g. 
Wallin 11 Vet. App. at 514; Espiritu v. 2 Vet. App. at 494-
495.  While the Veteran claimed he had some type of foot 
surgery after service, he did not provide sufficient 
information to enable VA to obtain records pertaining to this 
surgery.  

Additionally, there is no evidence that any current 
disability of the feet is related to the Veteran's service.  
While the Veteran was treated on one occasion during his 
service for hammertoes with calluses, there is no evidence of 
continuing treatment thereafter and there is also no 
competent evidence of any continuing disability.  The 
Veteran's feet were noted to be normal at his separation 
examination.  

The benefit of the doubt doctrine is inapplicable in the 
instant case because the preponderance of the evidence is 
against the Veteran's claim. See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b). 

Since there is no evidence of either a current disability of 
the feet or a relationship between such disability and the 
Veteran's military service, service connection for a 
bilateral foot disorder is denied. 


ORDER

Service connection for residuals of a left ankle injury is 
denied.

Service connection for a bilateral foot disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


